Title: From Alexander Hamilton to Staats Morris, 19 February 1800
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir:
            New York Feby. 19th. 1800
          
          I have received your letter of the twenty fifth of January stating the necessity of a new barge for the use of the garrison under your command. I authorize you to procure one, and as you are better aquai acquainted than myself with local circumstances, I do not impose any precise limit as to size or expence.
          It is expected however that you will attend strictly to the price oeconomy, going no further, with respect to the size or construction of the barge vessel than the necessities of the garrison absolutely require.
          Strict Attention to oeconomy in these small expences is strictly expected at the War Department.
          W—
          Captain Staats Morris—
        